     Case: 1:19-cv-07510 Document #: 13 Filed: 01/21/20 Page 1 of 5 PageID #:37




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PATRINA SANKEY, individually and                     )
on behalf of all others similarly situated,          )
                                                     )
                       Plaintiff,                    )
                                                     )      Case No. 19-cv-07510
       vs.                                           )
                                                     )      Hon. Manish Shah
NATIONWIDE CREDIT AND COLLECTIONS                    )      Magistrate Judge Jeffrey Cummings
INC.,                                                )
                                                     )      Jury Demanded
                       Defendant.                    )


                                    Initial Joint Status Report
1.     Nature of the Case

       a.      Plaintiff’s Attorneys:
               Michael W. Drew, Lead Attorney
               Neighborhood Legal, LLC
               20 N. Clark St. #3300
               Chicago, IL 60602
               312-967-7220
               mwd@neighborhood-legal.com

               Celetha C. Chatman
               Michael J. Wood
               Community Lawyers LLC
               20 N. Clark Suite 3100
               Chicago, IL 60602
               Ph: (312) 757-1880
               Fx: (312) 265-3227
               cchatman@communitylawyersgroup.com

               Defendant’s Attorney:
               David M. Schultz, Lead Trial Attorney
               Brandon S. Stein
               Hinshaw & Culbertson LLP
               151 North Franklin Street, Suite 2500
               Chicago, IL 60606
               Telephone: 312-704-3000
               dschultz@hinshawlaw.com
               bstein@hinshawlaw.com



                                                                             1026545\305005375.v1
     Case: 1:19-cv-07510 Document #: 13 Filed: 01/21/20 Page 2 of 5 PageID #:37




b.    Jurisdiction

             This Court has federal question jurisdiction under 28 U.S.C. § 1331 because the

      claims arise under a federal law, the TCPA.

c.    Nature of the Claims

             Plaintiff Patrina Sankey (“Sankey”) is bringing the lawsuit as a class action for

      alleged violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

      (“TCPA”).

             The TCPA prohibits the use of an autodialer to make calls to a consumer’s cell

      phone with limited exceptions. The TCPA also prohibits the use of an artificial or

      prerecorded voice to make calls to a consumer’s cell phone with limited exceptions.

             A consumer must have provided prior express consent to be called at a specific

      number. Consent may be revoked by the consumer at any time using any reasonable

      method.

             Sankey has alleged that Nationwide Credit and Collections, Inc. (“Nationwide”)

      called her cell phone using an autodialer and/or a prerecorded voice without her consent.

      Sankey also alleges that Nationwide has called hundreds of other consumers using an

      autodialer and/or a prerecorded voice without their consent. Consumers can recover up to

      $500 for each of these violations or up to $1,500 for each knowing or willful violation.

      Defendant denies the allegations and has provided Plaintiff with evidence that she did

      consent to be called on her phone.

             There are no third-party claims or counterclaims at this time.

      d.     Major Legal and Factual Issues




                                                                              1026545\305005375.v1
     Case: 1:19-cv-07510 Document #: 13 Filed: 01/21/20 Page 3 of 5 PageID #:37




                 •   The number of calls Nationwide made to Sankey and the other members of

                     the putative class.

                 •   Whether Nationwide used an autodialer as that term is defined by the statute

                     and/or the FCC’s implementing regulations.

                 •   Whether Nationwide used an artificial or prerecorded voice as that term is

                     defined by the statute and/or the FCC’s implementing regulation.

                 •   If Nationwide had consent to call Sankey and other members of the putative

                     class.

                 •   If Sankey and other members of the putative class revoked consent.

                 •   Whether any violations were done willfully or knowingly.

                 •   Can a class be certified under Federal Rule of Civil Procedure 23.

      e.     Relief Sought

             Sankey seeks statutory damages for herself and the putative class of $500 for each

      violation of the TCPA and $1,500 for each willful or knowing violation of the TCPA.

             Sankey additionally seeks a declaration that Nationwide violated the TCPA as to

      herself and the class. Sankey also seeks injunctive relief in the form of court-approved

      monitoring, auditing, and regular reporting of Nationwide’s compliance with the TCPA.

2.    MIDP

      a. Counsel are familiar with the MIDP requirements and standing order.

      b. The deadline for the parties’ MIDP disclosures are February 12, 2020.

      c. There are no disputes concerning the initial MIDP responses

3.    Pending Motions and Case Plan




                                                                               1026545\305005375.v1
     Case: 1:19-cv-07510 Document #: 13 Filed: 01/21/20 Page 4 of 5 PageID #:37




       a. There are no pending motions. However, a dispute has arisen between the parties over

Plaintiff’s unwillingness to sign a HIPAA release, which may lead to a pending motion from

Defendant in the near future. Plaintiff has alleged that Defendant contacted her without her

consent. However, Plaintiff signed documents with her health provider wherein she consented to

be called, among other things, through prerecorded messages. Defendant has sought for Plaintiff

to sign a HIPAA waiver so it can obtain, produce, and submit these documents as a part of the

record and to support its defense, but Plaintiff has refused to do so. Defendant requests the Court’s

guidance on this issue at the scheduled initial status hearing on January 28, 2020. Dkt. #6.

       b. Discovery Plan

               i. Sankey anticipates needing written discovery and 1-2 depositions. Defendant

       anticipates needing written discovery and 2-3 depositions.

               ii. Issue written discovery by March 30, 2020

               iii. Fact discovery to close by September 30, 2020

               iv. Expert discovery is not anticipated at this point.

               v. Dispositive motions by November 10, 2020.

       c. A jury trial is requested. Sankey anticipates a 1-2 day trial.

4.     Consent to proceed before a Magistrate Judge

       a. There is not unanimous consent to proceed before a magistrate judge at this time.

5.     Status of Settlement Discussions

       a. Defendant has provided Plaintiff with evidence supporting why Plaintiff has no claim in

this matter. Defendant also has made an offer of judgment to Plaintiff, and requested a demand.

Defendant requests a settlement conference. Plaintiff objects to a settlement conference before

preliminary class discovery.




                                                                                  1026545\305005375.v1
     Case: 1:19-cv-07510 Document #: 13 Filed: 01/21/20 Page 5 of 5 PageID #:37




Dated: January 21, 2020                            Respectfully Submitted By:




s/ Michael W. Drew

Michael W. Drew
Neighborhood Legal, LLC
20 N. Clark St. #3300
Chicago, IL 60602
312-967-7220
mwd@neighborhood-legal.com

Celetha C. Chatman
Michael J. Wood
Community Lawyers LLC
20 N. Clark Suite 3100
Chicago, IL 60602
Ph: (312) 757-1880
Fx: (312) 265-3227
cchatman@communitylawyersgroup.com


/s/ Brandon S. Stein
David M. Schultz
Brandon S. Stein
Hinshaw & Culbertson LLP
151 North Franklin Street, Suite 2500
Chicago, IL 60606
Telephone: 312-704-3000
dschultz@hinshawlaw.com
bstein@hinshawlaw.com




                                                                     1026545\305005375.v1
